Title: To George Washington from Captain Lieutenant John Henderson, 22 July 1779
From: Henderson, John
To: Washington, George


        
          Sir
          Camp near West Point July 22d 1779.
        
        With the greatest deference and Respect I would beg leave to lay before your Excellency my Claims to Rank as a Captain in the Third Pennsylvania Regiment, from the ninth Day of March 1778.
        When the Twelfth Pennsylvania Regiment was Ordered to be raised and the Officers appointed to it, I was Commissioned a First Lieutenant on the first day of October 1776, and upon Captain Brady’s Resignation, which was on the 9th day of March 1778, I as Senior Lieut. in the Regiment, then became entitl⟨ed⟩ to his Company and ought to have fill’d the vacancy; But as I was at that time and for some Months afterwards on Command as an Assistant to the Surveyor General of the Army, and few or no Promotion’s taking place in the Line except upon particular Application, I could not attend to my Rank till an Arrangement of the Army took place, the Twelfth Regiment reduced and incorporated with the Third and I being the Senior Subaltern of both Regiments was appointed Captain Lieutenant, and on Application made to Governor Reed, and the Gentlemen appointed to settle the Arrangement (at White Plains last Summer) laying before them my pretensions to Rank as a Captain, I was Ordered to do Captains Duty, with a promise to fill the first vacancy that should happen in the Regime⟨nt⟩ and have my Rank from the Date of the Vacancy which happened in the Twelfth Regiment.
        It gave me great uneasiness to be so long deprived of a Ran⟨k⟩ I esteem’d myself justly Entitled to, and could not have born it to this Time if Colo. Craig had not always gave me th⟨e⟩ strongest assurances that upon the first Arrangement of t⟨he⟩ Regiment I should be fully redress’d and have my Rank compleat as far back as the aforesaid 9th of March 1778. He likewise ordered that upon Guards, Commands, Detachme⟨nts⟩ Courts Martial &ca. I should take the Rank I claim’d and return myself as such in the Muster Rolls of the Company, which I have done since the last vacancy happened and thought my Rank

secure as it has never been call’d in Question by any Officer in the Line, ’till last Evening I was presented with a Captain Lieutenants Commission to Rank as such from the 12th Day of May last, notwithstanding there has been two Vacancys for Captains in the Regiment a considerable time, one of which I was ordered by the Commanding Officer of the Regiment to fill, and had taken the Company under my Care and Command.
        I am sorry to trouble your Excellency at such a Time as this; but I conceive myself so highly Injured that I cannot consistent with my Honour and Duty as an Officer accept of, or Submit to an inferior Rank than what I have hitherto been Honoured with, and which I hope will appear to your Excellency to be my indisputable Right to require especially as there is now a vacancy to obtain it, And as the most Active part of the Campaign is (to all appearance) just now commenceing when every Officer that pays the least regard to his Honour would wish to be with his Regiment in whatever circumstances it may be, I would humbly request your Excellency to grant me an appointment that I may take Rank agreeable to the Vacancy that offered for me in the Twelfth Regiment and Order that I may be Commissioned accordingly. I am with the highest Respect Your Excellency’s most Obedient And most Humble Servant
        
          Jno: Henderson Capt. L.3d P. Rt
        
      